Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of August 30, 2013, by and among WALKER & DUNLOP, LLC
(the “Borrower”), BANK OF AMERICA, N.A., as credit agent (the “Credit Agent”),
and the lenders party hereto (the “Lenders”).

 

R E C I T A L S

 

The Borrower, the Credit Agent, and the Lenders are parties to, among other
documents, instruments, and agreements, that certain Warehousing Credit and
Security Agreement dated as of September 4, 2012 (as amended, supplemented, or
otherwise modified to the date hereof, the “Loan Agreement”).

 

Capitalized terms used in this Amendment without definition have the meanings
specified therefor in the Loan Agreement.

 

The Borrower, the Credit Agent and the Lenders desire to further amend the Loan
Agreement on and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendments.  Effective on the Effective
Date (as hereafter defined), the Loan Agreement is hereby amended as follows:

 

(a)                                 Clause (a) of Section 1.3 is hereby amended
by replacing the date “September 3, 2013” where it appears therein with the date
“September 2, 2014.”

 

(b)                                 Section 3.6(a) is hereby amended by
replacing the time “2:00 P.M.” in both places where it appears therein with
“4:00 P.M.”

 

(c)                                  Exhibit B FNMA/DUS, Exhibit B FHA/GNMA-WD,
and Exhibit B Freddie Mac Program Plus Loans are each hereby amended by
eliminating the requirement that the Borrower furnish the Credit Agent with a
copy of UCC financing statements to be filed by the Borrower against the
mortgagor of proposed Pledged Loans.

 

(d)                                 For the avoidance of doubt, the current
Exhibit N to the Loan Agreement (Investors) is attached hereto as Exhibit N,
which Exhibit N remains subject to all applicable provisions of the Loan
Agreement, including the definition of “Investor.”

 

--------------------------------------------------------------------------------


 

2.                                      Acknowledgments by Borrower.  The
Borrower acknowledges, confirms and agrees that:

 

(a)                                 This Amendment is a Loan Document.  From and
after the Effective Date, all references to the Loan Agreement in any Loan
Document shall be to the Loan Agreement as amended by this Amendment and as it
from time to time hereafter may be amended, supplemented, restated, or otherwise
modified.

 

(b)                                 Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and the Borrower hereby (x) ratifies, confirms and reaffirms
all and singular of the terms and conditions of the Loan Agreement and the other
Loan Documents, and (y) represents and warrants that:

 

(i)                                     No Default or Event of Default exists as
of the date the Borrower executes this Amendment, and no Default or Event of
Default will exist as of the Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof, and will be true and correct as of the Effective
Date, except as to (A) matters which speak to a specific date, (B) changes in
the ordinary course to the extent permitted and contemplated by the Loan
Agreement, and (C) as reflected in the updated Exhibits annexed to this
Amendment.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment, has taken all
necessary action to authorize the execution, delivery, and performance of this
Amendment, and the person executing and delivering this Amendment on behalf of
the Borrower is and will be duly authorized to do so.

 

(iv)                              This Amendment has been duly executed and
delivered by the Borrower, and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

 

(v)                                 Exhibits E, F, G, and J attached hereto are
true, correct, and complete updates as of the Effective Date of the
corresponding Exhibits to the Loan Agreement.

 

(c)                                  In addition to all other expense payment
and reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will, promptly following the receipt of an
appropriate invoice therefor, pay or reimburse the

 

2

--------------------------------------------------------------------------------


 

Credit Agent and each Lender for all of their respective reasonable out of
pocket costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses and disbursements) incurred  in connection with the
preparation of this Amendment and any other documents in connection herewith and
any prior matters involving the Loan.

 

(d)                                 The Borrower does not have any offsets,
defenses, claims, counterclaims or causes of action of any kind or nature
against the Credit Agent or any Lender with respect to any of its liabilities
and obligations to the Credit Agent or any Lender, and, in any event, the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of action of whatever kind or
nature, whether known or unknown, at law or in equity, which it has or may have,
from the beginning of the world to both the date hereof and the Effective Date,
against the Credit Agent, or any Lender or their respective current or former
Affiliates, officers, directors, employees, agents, attorneys, independent
contractors, and predecessors, together with their successors and assigns,
directly or indirectly arising out of or based upon any matter related to the
Loan, the Obligations, the Loan Agreement, any other Loan Documents, or the
administration thereof.

 

3.                                      Conditions Precedent.  This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by the Credit Agent and the Lenders of, the following conditions, and any other
conditions set forth in this Amendment, by no later than 4:00 p.m. (Boston time)
on the date of this Amendment, as such time and date may be extended in writing
by the Credit Agent and the Lenders, in their sole discretion (with the date, if
at all, by which such conditions have been satisfied or waived being referred to
herein as, the “Effective Date”), failing which this Amendment and all related
documents shall be null and void at the option of the Credit Agent and the
Lenders:

 

(a)                                 Delivery by the Borrower to the Credit Agent
and each Lender of the following:

 

(i)                                     This Amendment, duly executed by the
Borrower, the Credit Agent and each Lender.

 

(ii)                                  Such certificates of resolutions or other
actions, incumbency certificates and/or other certificates of an authorized
officer of the Borrower as the Credit Agent may require evidencing (A) the
authority of the Borrower to enter into this Amendment and any other documents
to be executed and delivered in connection herewith, and (B) the identity,
authority and capacity of each officer of the Borrower authorized to act on its
behalf in connection with this Amendment and the other Loan Documents.

 

(iii)                               A copy of the Borrower’s certificate of
formation and limited liability company agreement, as amended and in effect on
the Effective Date, certified by an appropriate officer of the Borrower.

 

3

--------------------------------------------------------------------------------


 

(iv)                              An opinion of counsel to the Borrower in form
and substance satisfactory to the Credit Agent.

 

(v)                                 Fee letters (the “Amendment Fee Letters”)
setting forth certain fees to be paid by the Borrower, duly executed by the
Borrower.

 

(vi)                              Such other documents as the Credit Agent or
any Lender reasonably may require, duly executed and delivered.

 

(b)                                 The Borrower shall have paid to the Credit
Agent all fees due on or before the Effective Date pursuant to the Amendment Fee
Letters.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing, or will be caused by or result from the Borrower’s
execution and delivery of this Amendment and the documents, instruments, and
agreements related hereto, or the performance by the Borrower of its obligations
hereunder or thereunder.

 

(d)                                 The representations and warranties of the
Borrower contained in this Amendment or in any document, instrument, or
agreement delivered or to be delivered in connection with this Amendment (i)
shall have been true and correct in all material respects (other than those
which contain a materiality qualifier, which shall be true and correct in all
respects) on the date that such representations and warranties were made 
(except for those which expressly relate to an earlier date, which shall be true
and correct as of such earlier date), and (ii) shall be true and correct in all
material respects (other than those which contain a materiality qualifier, which
shall be true and correct in all respects) on the Effective Date as if made on
and as of such date (except for those which expressly relate to an earlier date,
which shall be true and correct as of such earlier date).

 

4.                                      Miscellaneous.

 

(a)                                 This Amendment shall be governed in
accordance with the internal laws of the Commonwealth of Massachusetts (without
regard to conflict of laws principles) as an instrument under seal.

 

(b)                                 This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.  Signatures transmitted electronically (including by fax or e-mail)
shall have the same legal effect as originals, but each party nevertheless shall
deliver originally signed counterparts of this Amendment to each other party,
upon request.

 

(c)                                  This Amendment constitutes the complete
agreement among the Borrower, the Credit Agent, and the Lenders with respect to
the subject matter of this Amendment and supersedes all prior agreements and
understanding relating to the subject

 

4

--------------------------------------------------------------------------------


 

matter of this Amendment, and may not be modified, altered, or amended except in
accordance with the Loan Agreement.

 

(d)                                 Time is of the essence with respect to all
aspects of this Amendment.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

 

WALKER & DUNLOP, LLC

 

 

 

By

/s/ Stephen Theobald

 

Name:

Stephen Theobald

 

Title:

EVP, CFO & Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and a Lender

 

 

 

By

/s/ David M. Craig

 

Name:

David M. Craig

 

Title:

Sr. Vice President

 

 

 

 

 

TD BANK, N.A., as a Lender

 

 

 

By

/s/ Richard F. Hay

 

Name:

Richard F. Hay

 

Title:

Vice President

 

[Signature page to Fifth Amendment to Warehousing Credit and Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Master Credit Facilities

 

Borrower

 

Commitment

 

UPB

 

Name

 

Amount

 

as of June 30, 2013

 

Milestone

 

$

322,113,900.00

 

$

233,051,963.00

 

 

 

 

 

 

 

UDR

 

$

250,000,000.00

 

$

232,661,551.00

 

 

 

 

 

 

 

Benchmark Investments X LLC

 

$

549,000,000.00

 

$

451,723,590.00

 

 

 

 

 

 

 

ECI  Properties Inc

 

$

100,808,000.00

 

$

83,321,031.66

 

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Subsidiaries of Walker & Dunlop, LLC

 

Subsidiary Name

 

Address

 

Jurisdiction of
Organization

 

Foreign
Qualifications

 

Percentage of
Ownership
Interests Held

 

W&D Balanced Real Estate Fund I GP, LLC

 

7501 Wisconsin Avenue

 

Suite 1200

 

Bethesda, MD 20814-6531

 

Delaware

 

None

 

100%

 

 

 

 

 

 

 

 

 

 

 

Walker & Dunlop Capital, LLC

 

7501 Wisconsin Avenue

 

Suite 1200

 

Bethesda, MD 20814-6531

 

Massachusetts

 

Alabama, Florida, Maryland, Massachusetts, Pennsylvania, Rhode Island

 

100%

 

 

 

 

 

 

 

 

 

 

 

ARA Finance LLC

 

7501 Wisconsin Avenue

 

Suite 1200

 

Bethesda, MD 20814-6531

 

Delaware

 

Massachusetts, California

 

50%

 

(through Walker & Dunlop Capital, LLC)

 

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

Assumed Names

 

None.

 

G-1

--------------------------------------------------------------------------------


 

Exhibit J

 

Lines of Credit

 

Credit Agreement, dated as of September 4, 2012, among Walker & Dunlop, Inc., as
borrower, Walker & Dunlop Multifamily, Inc., Walker & Dunlop, LLC and Walker &
Dunlop Capital, LLC (formerly known as CWCapital LLC), as guarantors, and Bank
of America, N.A., as administrative agent and collateral agent, and the lenders
party thereto, as amended.

 

Amended and Restated Warehousing Credit and Security Agreement, dated as of June
25, 2013, by and among Walker & Dunlop, LLC, as borrower, Walker & Dunlop, Inc.,
as guarantor, the lenders party thereto, and PNC Bank, National Association, as
administrative agent for such lenders, which has a warehousing credit limit of
$650,000,000.

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT N

 

List of Approved Investors

 

As of August 30, 2013

 

AFL CIO Housing Investment Trust

 

Amherst Securities Group (provided that the aggregate amount of obligations of
Amherst Securities Group under all outstanding Purchase Commitments shall not
exceed, at any time, $25,000,000)

 

Bank of America Securities

 

Barclays Capital

 

BB&T Securities

 

BMO Capital Markets Group

 

BNP Paribas

 

Cantor Fitzgerald & Co

 

Citigroup/Smith Barney Securities

 

Credit Suisse Securities

 

Deutsche Securities

 

Duncan-Williams, Inc.

 

Fannie Mae

 

Freddie Mac

 

Goldman Sachs Securities

 

Jefferies & Co.

 

JP Morgan Securities Inc.

 

KeyBank

 

MLPF&S

 

N-1

--------------------------------------------------------------------------------


 

Mizuho Securities USA, Inc.

 

Morgan Stanley Securities

 

Nomura Securities

 

Oppenheimer

 

Piper Jaffray & Co.

 

PNC Bank/PNC Capital Markets

 

Raymond James & Co.

 

RBC Securities

 

RBS Securities

 

Red Capital Markets (Limited to GNMA purchases; provided that the aggregate
amount of obligations of Red Capital Markets under all outstanding Purchase
Commitments shall not exceed, at any time, $15,000,000)

 

Sandler O’Neill Partnership (provided that the aggregate amount of obligations
of Sandler O’Neill Partnership under all outstanding Purchase Commitments shall
not exceed, at any time, $25,000,000)

 

SunTrust Robinson Humphrey, Inc

 

Stephens Inc.

 

UBS Securities

 

Wells Fargo Securities

 

N-2

--------------------------------------------------------------------------------